DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the optical film of claim 1, in particular the limitations of a plurality of intaglio portions spaced apart from one another by the first optical patterns and the second optical patterns and recessed from a top part of the first resin layer.
The closely related prior art, Ju et al. (US 20160187699) discloses (Figs. 1-14) an optical film for improving contrast ratio, including: a base layer (130); and a contrast ratio improvement layer (120) formed on the base layer, wherein the contrast ratio improvement layer includes a first resin layer (121) and a second resin layer (122) directly formed on the first resin layer, the first resin layer and the second resin layer having different refractive indexes (section 0045), the first resin layer including a plurality of first optical patterns (125) embossed and spaced from 
However, the prior art does not disclose or suggest the optical film of claim 1, in particular the limitations of a plurality of intaglio portions spaced apart from one another by the first optical patterns and the second optical patterns and recessed from a top part of the first resin layer. Claim 1 is therefore allowed, as are dependent claims 2-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHARLES S CHANG/Primary Examiner, Art Unit 2871